418 F.2d 915
Peter D. SERTIC, Appellant,v.Honorable Melvin LAIRD et al., Appellees.
No. 24581.
United States Court of Appeals Ninth Circuit.
November 20, 1969.

Gordon, Weinberg & Gordon, Los Angeles, Cal., for appellant.
David H. Anderson, Asst. U. S. Atty., Wm. M. Byrne, Jr., U. S. Atty., Los Angeles, Cal., for appellees.
Before BARNES, ELY, and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
This is an appeal from a denial of Sertic's petition for a writ of habeas corpus to review the Air Force's determination that Sertic did not qualify for discharge as a conscientious objector because his beliefs were based solely on a personal moral code. The District Court concluded that there was a basis in fact for the Air Force's determination.


2
Nothing in the record before the District Court supplied a basis in fact for the Air Force's denial of Sertic's claim. Both the Air Force and the District Court concluded that Sertic was sincere in the beliefs which he entertained. Those beliefs1 fell directly within the test of United States v. Seeger (1965) 380 U.S. 163, 85 S. Ct. 850, 13 L. Ed. 2d 733, accordingly, reversal is compelled. (E. g., United States v. Haughton (9th Cir. 1969) 413 F.2d 736; United States ex rel. Brooks v. Clifford (4th Cir. 1969) 409 F.2d 700; Bates v. Commander, First Coast Guard District (1st Cir. 1969) 413 F.2d 475; Fleming v. United States (10th Cir. 1965) 344 F.2d 912.)


3
The order is reversed, and the District Court is directed to grant the Petition for Writ of Habeas Corpus.


4
The Clerk is directed to issue the mandate forthwith.



Notes:


1
 Sertic's opposition to war in any form was based on his beliefs, in part, as follows:
"I believe that there is a spirit, God, in all men. This is a unified spirit which works to build its unity by the confrontation and interaction of its members. It is a creative force that brings out the qualities in man that lead him to the realization of God in himself and in all men. This realization will lead men to fulfill the obligation of working for the unity of the spirit by working for the welfare of all mankind. * * *
"* * *
"Before 1966 my religious training took place in my home and church. Even though neither of my parents have been active members of any religious denomination, we as a family went to church when I was 10 and 11 years of age. Later at the age of 14 I went to church and Sunday school on my own, and served as an acolyte in an Episcopalian church. In these religious experiences the emphasis was on the love and brotherhood of man as brought out by our association. These ideals have always been reflected in my parents way of life which is based on the idea that there is a basic goodness in all men."